UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-7734


DARRELL ANTONIO GUMBS,

                   Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                   Defendant – Appellee,

             and

HARLEY G. LAPPIN, Director of the B.O.P. in his individual
and official capacity; Y. APONTE, AHSA at FCC Petersburg -
Low in both her individual and official capacity; ELIZABETH
PANAGUITON, P/A at FCC Petersburg - Low in both her
individual   and   official   capacity;   K.   LAYBOURN,   FCC
Petersburg-Low in both her individual and official capacity;
V. ADAMS, Warden at FCC Petersburg in both her individual
and official capacity; KIM WHITE, Regional Director of the
Eastern District in both her individual and official
capacity; HARRELL WATTS, Administrative    Remedy Coordinator
of the Bureau of Prisons Central Office (for 6/8/2005 - name
unknown)      in  both   his/her   individual   and   official
capacities,

                   Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:06-cv-00148-RBS-FBS)


Submitted:    December 11, 2008             Decided:   December 18, 2008
Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell Antonio Gumbs, Appellant Pro Se. George Maralan Kelley,
III, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Darrell     Antonio      Gumbs   appeals    the    district   court’s

final order and judgment accepting the recommendation of the

magistrate judge and dismissing his complaint.                 We have reviewed

the record and find no reversible error.                 While the magistrate

judge advised Gumbs that failure to timely file specific written

objections to the report would result in waiver of the right to

appeal from the district court’s judgment, Gumbs failed to file

any     objections      to     the     magistrate       judge’s    report      and

recommendation.       Therefore, Gumbs waived appellate review of his

claims.     See United States v. Midgette, 478 F.3d 616, 621-22

(4th Cir.), cert. denied, 127 S. Ct. 3032 (2007).                      Moreover,

Gumbs’ claims of attorney error provide no basis for relief.

See Sanchez v. United States Postal Serv., 785 F.2d 1236, 1237

(5th Cir. 1986) (holding that there is no right to effective

assistance of counsel in civil cases).                 Accordingly, we affirm.

We    dispense   with   oral    argument     because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         3